UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2164



DELORES L. BAXTER,

                                               Plaintiff - Appellant,

          versus


CHARLESTON ORPHAN HOUSE, INCORPORATED, d/b/a
Carolina Youth Development Center,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-11-2-18)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Delores L. Baxter, Appellant Pro Se. James Walter Coleman, IV,
Mary Legare Hughes, NEXSEN, PRUET, JACOBS, POLLARD & ROBINSON,
L.L.C., Charleston, South Carolina.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Delores L. Baxter appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment for Charleston Orphan House, Inc. on her wrongful

discharge and hostile work environment claims.    We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Baxter v. Charleston

Orphan House, Inc., No. CA-02-11-2-18 (D.S.C. Aug. 18, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -